Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 12/07/2021. The changes and remarks disclosed therein have been considered. Claim 21 has been cancelled by the amendment. Claims 1, 5, 6, 13, 15, 16, 19, and 22 have been amended. New Claims 26-27 have been added. Therefore, claims 1, 5, 6, 8-16, 19, 20, and 22-27 remain pending in the application.

Response to Arguments
Applicant's arguments has been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8-10, 23, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 	
CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY).
	
Regarding independent claim 1, CHOWDHURY teaches a memory device (figure 15A), comprising: 
a first semiconductor structure (700 in figure 15A, [0128], “…a logic die 700…”) comprising a device layer (710 in figure 15A, [0128], “…various semiconductor devices 710…”) having a plurality of transistors, a semiconductor layer (709 in figure 15A, [0130], “…logic die 700 can include a logic-die substrate 708, which can be a semiconductor substrate. The logic-die substrate 708 can include a substrate semiconductor layer 709. The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer…”) above the device layer (710 in figure 15A) along a thickness direction (Z direction in figure 15A) of the memory device (figure 15A), a pad-out interconnect layer (716 and portion of 712/711 in 714 layer in figure 15A) above the semiconductor layer (709 in figure 15A, [0130]) along the thickness direction and comprising contact pads (716/711/712 in figure 15A) in one or more inter-layer dielectric (ILD) layers (714 in figure 15A, [0133], “…a backside insulating layer 714…”), and a first bonding layer (layer where 788 resides in figure 15A, [0134], “…logic-side bonding pads 788 of the logic die 700…”) comprising a plurality of first bonding contacts (788 in figure 15A); 
a second semiconductor structure (900 in figure 15A) comprising an array (100 in figure 2A , [0053], “…memory array region 100…”, cells located in 100 region, [0046], “…three-dimensional NAND string memory…”) of NAND memory cells, a substrate (9 in figure 15A, [0059], “…substrate semiconductor layer 9 and the semiconductor material layer 10 collectively constitutes a substrate (9, 10), which can be a semiconductor substrate…”) below the array of NAND memory cells along the thickness direction, and a second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) comprising a plurality of second bonding contacts (144A/144B in figure 15A); and 
a bonding interface between the first bonding layer (layer where 788 resides in figure 15A, [0134], “…logic-side bonding pads 788 of the logic die 700…”) and the second bonding layer(layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”), wherein: the first bonding contacts (788 in figure 15A) are in contact with the second bonding contacts (144A/144B in figure 15A) at the bonding interface, the first semiconductor structure (700 in figure 15A, [0128], “…a logic die 700…”) is above the second semiconductor structure (900 in figure 15A) along the thickness direction, a Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] and input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A), comprises a first portion (transistors in 710 in figure 15A belongs to “source power supply circuit” and “data buffer and/or latch”)  of the plurality of transistors of the device layer (transistors in 710 in figure 15A), and a peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and located in 710 in figure 15A) comprises a second portion (transistors in 710 in figure 15A belongs to “word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129]) of the plurality of transistors, and one or more contacts (711/712 in figure 15A, [0133], “…Laterally-insulated through-substrate via structures (711, 712) can be formed through the logic-die substrate 708 to provide electrical contact…”) penetrates the semiconductor layer (709 in figure 15A, [0130]) to connect the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] or input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A) and the array of NAND memory cells (memory cells in memory die 900 in figure 15A) to an external circuit (circuit who can issue “external command” as indicated in [0037], “…A die is the smallest unit that can independently execute external commands or report status…”) through the first bonding contacts (788 in figure 15A) of the first bonding layer, the second bonding contacts (144A/144B in figure 15A) of the second bonding layer, and the contact pads (716 in figure 15A) of the pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A) 
  
Regarding claim 5, CHOWDHURY teaches the memory device of claim 1, wherein the second semiconductor structure (900 in figure 15A) comprises: “memory stack” indicated in abstract, “…memory stack structures extending through the alternating stack source regions located on, or in, the substrate…”) above the substrate (9 in figure 15A, [0059], “…substrate semiconductor layer 9 and the semiconductor material layer 10 collectively constitutes a substrate (9, 10), which can be a semiconductor substrate…”); an array of three-dimensional (3D) NAND memory strings ([0033], “…each vertical NAND string in the three-dimensional memory device…”) extending vertically through the memory stack (figure 15A); and the second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) above the memory stack and the array of 3D NAND memory strings.  

Regarding claim 8, CHOWDHURY teaches the memory device of claim 1, wherein the first semiconductor structure (700 in figure 15A, [0128], “…a logic die 700…”) comprises a first interconnect layer (layer where 782/784/786 reside in figure 15A, [0132], “…The logic-chip metal interconnect structures 780 can include various device contact via structures 782 (e.g., source and drain electrodes which contact the respective source and drain nodes of the device or gate electrode contacts), interconnect-level metal line structures 784, interconnect-level metal via structures 786, and logic-side bonding pads 788…”) vertically between the first bonding layer (layer where 788 resides in figure 15A, [0134], “…logic-side bonding pads 788 of the logic die 700…”) and the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] or input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A), and the second semiconductor structure (900 in figure 15A) comprises a second interconnect layer (layer where 134/136 resides in figure 15A, [0123], “…second via structures (134, 136). The second via structures (134, 136) can include second source-connection via structures 134 that are formed on a respective one of the first source-connection line structures 124, second word-line-connection via structures 136…”) vertically between the second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) and the array of NAND memory cells.  

Regarding claim 9, CHOWDHURY teaches the memory device of claim 8, wherein the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] or input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A) is electrically connected to the array of NAND memory cells through the first (layer where 782/784/786 reside in figure 15A) and second interconnect layers (layer where 134/136 resides in figure 15A, [0123]) and the first (788 in figure 15A) and second bonding contacts (144A/144B in figure 15A).  

Regarding claim 10, CHOWDHURY teaches the memory device of claim 8, wherein the peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and relevant transistors located in 710 in figure 15A) is electrically connected to the array of NAND memory cells through the first (layer where 782/784/786 reside in figure 15A) and second interconnect layers (layer where 134/136 resides in figure 15A, [0123]) and the first (788 in figure 15A) and second bonding contacts (144A/144B in figure 15A).  

Regarding claim 23, CHOWDHURY teaches the memory device of claim 1, wherein the semiconductor layer (709 in figure 15A, [0130]) comprises at least one of polysilicon or single-crystal silicon ([0130] of CHOWDHURY, “…The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon wafer or layer).  

Regarding claim 27, CHOWDHURY teaches the memory device of claim 1, wherein the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] and input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A) is configured to directly send control signals (e.g., power to “source power supply circuit” are directly communicated to memory array) to the array of NAND memory cells without transmission to the peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and located in 710 in figure 15A of CHOWDHURY).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY).
	
Regarding claim 6, CHOWDHURY teaches the memory device of claim 1, but does not teach wherein the second semiconductor structure comprises: 
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity compared to a 2D planar NAND flash arrangement. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 with a 2D planar NAND layout, such that an array of two-dimensional (2D) NAND memory cells on the substrate; and the second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) above the array of 2D NAND memory cells as an equivalent memory storage device common and well known in the art.

Claims 11-12, 19-20, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY), in view of FUKUZUMI PG PUB 20180374864 (hereinafter FUKUZUMI).

Regarding claim 11, CHOWDHURY teaches the memory device of claim 1, but does not teach wherein the Flash memory controller comprises a host interface operatively coupled to a host processor, a NAND memory interface operatively coupled to the array of NAND memory cells, a management module, and an error correction code (ECC) module.  
However, FUKUZUMI teaches a face-to-face bonded assembly of logic die and memory die. FUKUZUMI further teaches in figure 19 the detail layout of logic die. FUKUZUMI teaches a Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).  
CHOWDHURY and Fukuzumi are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of CHOWDHURY and Fukuzumi before him, with reasonable expectation of success, to modify the bonded chip device of CHOWDHURY to include detail logic chip layout scheme of Fukuzumi such that the Flash 402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi), in order to have a working device.

Regarding claim 12, the combination of CHOWDHURY and Fukuzumi teaches the memory device of claim 11, wherein the ECC module ([0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC)…”) is configured to process an ECC; and the management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi) is configured to manage at least one of bad-block management, garbage collection, logical-to-physical address conversion, or wear leveling.  

Regarding independent claim 19, CHOWDHURY teaches a method for operating a memory device comprising a Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) having a first portion of a plurality of transistors of a device layer (710 in figure 15A, [0128], “…various semiconductor devices 710…”), a peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and located in 710 in figure 15A of CHOWDHURY) having a second portion of the plurality of transistors of the device layer (710 in figure 15A, [0128], “…various semiconductor devices 710…”), and an array of NAND memory cells in a same bonded chip, the method comprising: 
receiving, by the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] and input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A), an instruction (“external command” in [0037]) from a host processor (circuit who can issue “external command” as indicated in [0037], “…A die is the smallest unit that can independently execute external commands or report status…”); 
transmitting, by the Flash memory controller controller (circuits in 710 responsible for controlling the operation of memory in figure 15A, e.g., “source power supply circuit”, “data buffer and/or latch” indicated in [0129] and input/output circuit for receiving data/command/address from host and outputting data to host in figure 15A), control signals (signals for controlling memory operations, e.g., timing signal for applying VREAD to selected WL during a read operation) to the array of NAND memory cells through a plurality of bonding contacts to control operations of the array of NAND memory cells based on the instruction; and 
receiving, by the Flash memory controller, status signals (“report status” in [0037]) indicative of the operations from the array of NAND memory cells through the plurality of bonding contacts, wherein: the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) is above the array of NAND memory cells and transfers electrical signals between the array of NAND memory cells and an external circuit, the memory device further comprises a semiconductor layer (709 in figure 15A, [0130]) above the device layer (710 in figure 15A, [0128], “…various semiconductor devices 710…”) along a thickness direction, and a pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A) above the semiconductor layer (709 in figure 15A, [0130]) and comprising contact pads (716/711/712 in figure 15A) in one or more inter-layer dielectric (ILD) layers (714 in figure 15A, [0133], “…a backside insulating layer 714…”), and one or more contacts (711/712 in figure 15A, [0133], “…Laterally-insulated through-substrate via structures (711, 712) can be formed through the logic-die substrate 708 to provide electrical contact…”) penetrates the semiconductor layer (709 in figure 15A, [0130]) to connect the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) and the array of NAND memory cells to the external circuit (circuit who can issue “external command” as indicated in [0037], “…A die is the smallest unit that can independently execute external commands or report status…”) through the plurality of bonding contacts and the contact pads of the pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A).
Alternatively, CHOWDHURY does not provide detail on receiving, by the Flash memory controller, an instruction from a host processor; transmitting, by the Flash memory controller, control signals to the array of NAND memory cells through a plurality of bonding contacts to control operations of the array of NAND memory cells based on the instruction; and receiving, by the Flash memory controller, status signals indicative of the operations from the array of NAND memory cells through the plurality of bonding contacts.
However, Fukuzumi teaches detail memory operation and interaction among host, controller and memory array. Fukuzumi teaches
receiving (see command such as CLE/RE received from external host in figure 15 of Fukuzumi), by the Flash memory controller (402 in figure 19 of Fukuzumi, or 210/211/215 in figure 15 of Fukuzumi, [0159], “…The logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0…”), an instruction from a host processor (circuit responsible for sending DQ0-7/BCE/CLE to circuit chip 200 in figure 15 of Fukuzumi); 
Transmitting ([0162] of Fukuzumi, “…the I/O control circuit 210 … receives a command signal, an address signal, and data and transmits them to the command register 214, the address register 213, and the data register 221…”), by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), control signals (voltages on BL or WL during a read or write operation in array in figure 6 of Fukuzumi) to the array of NAND memory cells through a plurality of bonding contacts (91/93 in figure 6 of Fukuzumi) to control operations (read or write operation) of the array of NAND memory cells based on the instruction (read or write command as indicated in [0155] of Fukuzumi); and 
receiving, by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), status signals (“status information” as indicated in [0162], [0166] of Fukuzumi, “…The status register 212 temporarily holds a status in, for example, the data read operation, the data write operation, and the data erase operation, and notifies the controller of whether the operation has been normally completed…”) indicative of the operations from the array of NAND memory cells through the plurality of bonding contacts (91/93 in figure 6 of Fukuzumi). 
CHOWDHURY and Fukuzumi are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of CHOWDHURY and Fukuzumi before him, with reasonable expectation of success, to modify the bonded chip device of CHOWDHURY to include detail logic chip layout scheme of Fukuzumi such that CHOWDHURY and Fukuzumi can be combined to teach all limitation in this claim.

Regarding claim 20, the combination of CHOWDHURY and FUKUZUMI teaches the method of claim 19, further comprising: Atty. Dkt. No. 10018-01-0059-US-7-Weihua CHENG storing data in the array of NAND memory cells (data write operation in [0156] of Fukuzumi); processing, by the Flash memory controller (402 in figure 19 of Fukuzumi), an error correction code (ECC) (ECC in [0174] of Fukuzumi) with respect to the data; and  Atty. Dkt. No. 10018-01-0059-US- 44 - managing, by the Flash 402 in figure 19 of Fukuzumi), at least one of bad-block management, garbage collection, logical-to-physical address conversion, or wear leveling with respect to the data (ware leveling & logical-to-physical translation in figure 19 of Fukuzumi).

Regarding claim 22, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the array of NAND memory cells comprises a plurality of floating gate NAND memory strings (figure 15A of CHOWDHURY, [0067] of CHOWDHURY, “…floating gates…”, [0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”), and the semiconductor layer (709 in figure 15A, [0130] of CHOWDHURY) comprising polysilicon([0130] of CHOWDHURY, “…The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon wafer or layer), at least one III-V compound semiconductor material, at least one II-VI compound semiconductor material, at least one organic semiconductor material, or other semiconductor materials known in the art…”, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi and CHOWDHURY before him, with reasonable expectation of success, to select polysilicon as the material for the semiconductor layer as an equivalent semiconductor materials common and well known in the art).  

Regarding claim 26, the combination of CHOWDHURY and FUKUZUMI teaches the memory device of claim 1, wherein the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) comprises a NAND memory interface directly connected with the .  

Claims 13-16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY), in view of Nishida US Patent 10283493 (hereinafter Nishida).

Regarding independent claim 13, CHOWDHURY teaches a method for forming a memory device, comprising: 
forming a first semiconductor structure (700 in figure 15A, [0128], “…a logic die 700…”) comprising a first substrate (709 in figure 15A), a device layer (710 in figure 15A, [0128], “…various semiconductor devices 710…”) having a plurality of transistors above (Z-direction in figure 15A, note: this “above” seems to have a different direction compared to other “above” in this claim) the first substrate, and a first bonding layer (layer where 788 resides in figure 15A, [0134], “…logic-side bonding pads 788 of the logic die 700…”) comprising a plurality of first bonding contacts (788 in figure 15A), 
forming a second semiconductor structure (900 in figure 15A) comprising a second substrate (9 in figure 15A, [0059], “…substrate semiconductor layer 9 and the semiconductor material layer 10 collectively constitutes a substrate (9, 10), which can be a semiconductor substrate…”), an array of NAND memory cells above (Z-direction in figure 15A, “above” has been interpreted as relative term) the second substrate (9 in figure 15A), and a second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) comprising a plurality of second bonding contacts (144A/144B in figure 15A); 
bonding the first semiconductor structure and the second semiconductor structure in a face- to-face manner (figure 15A), such that the first bonding contacts (788 in figure 15A) are in contact with the second bonding contacts (144A/144B in figure 15A) at a bonding interface, and the first semiconductor 700 in figure 15A) is above (“above” has been interpreted as relative term) the second semiconductor structure (900 in figure 15A) along a thickness direction; 
forming a pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A) above the semiconductor layer (709 in figure 15A, [0130]), the pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A) comprising contact pads (716 in figure 15A) in one or more inter-layer dielectric (ILD) layers (714 in figure 15A, [0133], “…a backside insulating layer 714…”), wherein: a Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) comprises a first portion (transistors in 710 in figure 15A belongs to “source power supply circuit” and “data buffer and/or latch”) of the plurality of transistors of the device layer, and a peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and located in 710 in figure 15A) comprises a second portion (transistors in 710 in figure 15A belongs to “word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129]) of the plurality of transistors, and one or more contacts (711/712 in figure 15A, [0133], “…Laterally-insulated through-substrate via structures (711, 712) can be formed through the logic-die substrate 708 to provide electrical contact…”) penetrates the semiconductor layer (709 in figure 15A, [0130]) to connect the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) and the array of NAND memory cells to an external circuit (circuit who can issue “external command” as indicated in [0037], “…A die is the smallest unit that can independently execute external commands or report status…”) through the first bonding contacts (788 in figure 15A) of the first bonding layer, the second bonding contacts (144A/144B in figure 15A) of the second bonding layer, and the contact pads (716 in figure 15A) of the pad-out interconnect layer (layer where 716 reside and portion of 712/711 in 714 layer in figure 15A).  
But CHOWDHURY does not teach
the first substrate (709 in figure 15A) to form a semiconductor layer (709 in figure 15A, [0130]) above the device layer (710 in figure 15A, [0128]) and the first bonding layer (layer where 788 resides in figure 15A, [0134], “…logic-side bonding pads 788 of the logic die 700…”) after the bonding. 
However, thinning substrate for a face-to-face bonded assembly is known in the field. For example, Nishida teaches in figure 30 a face –to-face bonding between a logic die 2000 (para (151), “…the backside of the logic die 2000 can be optionally thinned…”) and memory die 1000/1000’ (para(150), “…three-dimensional memory device including a three-dimensional array of memory elements can be provided in a memory and logic die 1000 or in a memory-only die 1000′…”). Nishida further teaches in figure 30E that substrate of logic chip or memory chip can be thinned (para (195), “…FIG. 30E, one or both of the first die …and the second die … can be thinned as needed…”). The advantage of doing so is to reduce stress over wafer assembly, provide a working device and improve device performance. 
CHOWDHURY and Nishida are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of CHOWDHURY and Nishida before him, with reasonable expectation of success, to modify the bonded chip device of CHOWDHURY to include thinning substrate scheme of Nishida, such that the method for forming a memory device, comprising thinning (substrate for logic chip 2000 is thinned down as taught by Nishida in figure 30E) the first substrate (709 in figure 15A) to form a semiconductor layer (709 in figure 15A, [0130]) above the device layer (710 in figure 15A, [0128]) and the first bonding layer (layer where 788 resides in figure 15A, [0134], “…logic-side bonding pads 788 of the logic die 700…”) after the bonding, in order to improve device performance.

Regarding claim 14, the combination of CHOWDHURY and Nishida teaches the method of claim 13, wherein forming the first semiconductor structure (700 in figure 15A of CHOWDHURY, [0128] of CHOWDHURY, “…a logic die 700…”) comprises: 
forming the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) and the peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] of CHOWDHURY and located in 710 in figure 15A of CHOWDHURY) above the first substrate (709 in figure 15A of CHOWDHURY); 
forming a first interconnect layer (layer where 782/784/786 reside in figure 15A of CHOWDHURY, [0132] of CHOWDHURY) above the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A of CHOWDHURY) and the peripheral circuit (“word line driver”, “bit line driver”, “word line decoder circuit”, “sense amplifier circuit” indicated in [0129] and located in 710 in figure 15A of CHOWDHURY); and 
forming the first bonding layer (layer where 788 resides in figure 15A of CHOWDHURY, [0134], “…logic-side bonding pads 788 of the logic die 700…”) above the first interconnect layer (layer where 782/784/786 reside in figure 15A, [0132] of CHOWDHURY).  

Regarding claim 15, the combination of CHOWDHURY and Nishida teaches the method of claim 13, wherein forming the second semiconductor structure (900 in figure 15A of CHOWDHURY) comprises: 
forming a memory stack above the second substrate (9 in figure 15A, [0059] of CHOWDHURY); 
forming an array of three-dimensional (3D) NAND memory strings extending vertically through the memory stack (figure 15A of CHOWDHURY); 
forming a second interconnect layer (layer where 134/136 resides in figure 15A, [0123] of CHOWDHURY) above the array of 3D NAND memory strings; and 
layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) above the second interconnect layer (layer where 134/136 resides in figure 15A, [0123] of CHOWDHURY).  

Regarding claim 16, the combination of CHOWDHURY and Nishida teaches the method of claim 13, wherein forming the second semiconductor structure comprises: 
forming the second bonding layer (layer where 144A/144B resides in figure 15A of CHOWDHURY, [0126] of CHOWDHURY, “…memory-side bonding pads 144…”) above the second interconnect layer (layer where 134/136 resides in figure 15A, [0123] of CHOWDHURY).  
but the combination of CHOWDHURY and Nishida does not teach
  forming an array of two-dimensional (2D) NAND memory cells on the second substrate; 
forming a second interconnect layer (layer where 134/136 resides in figure 15A, [0123] of CHOWDHURY) above the array of 2D NAND memory cells.
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity compared to a 2D planar NAND flash arrangement. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 with a 2D planar NAND layout, such that an array of two-dimensional (2D) NAND memory cells on the substrate; and the second bonding layer (layer where 144A/144B resides in figure 15A, [0126], “…memory-side bonding pads 144…”) above the array of 2D NAND memory cells as an equivalent memory storage device common and well known in the art.

Regarding claim 24, the combination of CHOWDHURY and Nishida teaches the method of claim 13, wherein: forming the array of NAND memory cells comprises forming a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”).

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY), in view of Nishida US Patent 10283493 (hereinafter Nishida), further in view of FUKUZUMI PG PUB 20180374864 (hereinafter FUKUZUMI).

Regarding claim 25, the combination of CHOWDHURY and Nishida teaches the method of claim 13, but does not teach wherein the Flash memory controller (circuits in 710 responsible for controlling the operation of memory in figure 15A) comprises a host interface operatively coupled to a host processor, a NAND memory interface operatively coupled to the array of NAND memory cells, a management module, and an error correction code (ECC) module. 
However, FUKUZUMI provides details on a face-to-face bonded device layout. FUKUZUMI teaches wherein the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).
CHOWDHURY, Nishida and Fukuzumi are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of CHOWDHURY, Nishida and Fukuzumi before him, with reasonable expectation of success, to modify the bonded chip device of CHOWDHURY to include detail logic chip layout scheme of Fukuzumi such that the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0186] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi), in order to have a working device.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824